It is earnestly urged on the suggestion of error that the guardian's sale of the three-eighths interest of the minors in 1927 was for a grossly inadequate consideration and, therefore, was not in good faith so as to fall within the protection of Section 745, Code 1942, and it is said that the evidence to that effect is undisputed. *Page 799 
They say that it is undisputed that the guardian's sale was made in view of an offer made by a woman in Florida of $2,000 and some lots in Florida plus the assumption of the mortgage. It is not shown that this was worth anything as a binding offer, or that it was anything more than a prospect — a prospect which did immediately dissolve into thin air, and which if of any weight on the question of value was of little weight.
On the other hand, Mr. Gage, the executive vice-president of the Port Gibson Bank, whose testimony shows him to have had a close knowledge of financial and market conditions in that immediate territory throughout the years covering all these transactions, and whose successful management of that bank during the distressing periods involved demonstrates his trustworthiness on such questions, testified that Pecan Grove Plantation was not worth in 1927 any more than the $10,000 mortgage then resting upon it. The guardian had, in substance, so stated in her sworn petition for the sale. And the fact that the minors' said interest was sold at public auction and no bid was made above the amount for which the sale was made, is to be taken into consideration; wherefore the chancellor had such evidence before him as renders it beyond our reach to say that he was manifestly wrong in his decree, and this in spite of the fact that there was testimony to the contrary.
Moreover, the case on its full facts justifies the application against appellants of the doctrine of equitable estoppel, for the reason that although appellee Arnold moved upon the property in 1941 and thereupon and since has made large expenditures amounting to more than $15,000 in improvements and betterments out of his own funds and beyond funds obtained from the property itself, and although appellants were in 1941 of full age, and knew or had information of facts equivalent to knowledge that Arnold was acting in what he did as owner, under an unbroken chain of apparent title, they stood silently by throughout more than three years, and *Page 800 
until 1945 when, for the first time, they asserted their claim in pais by their present bill of complaint. See Kelso v. Robinson,172 Miss. 828, 829, 161 So. 135, and the long line of cases cited therein.
Suggestion of error overruled.